                                                                               FiLED
                                                                            IN CLERK'S OrnCE
                                                                       USDISTFilCl COUin E.D.N.Y.

                                                                       ★     APRdfe 2019
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                           -X
                                                                        BROOKLYN OFFICE
 MUELLER,

                                  Plaintiff,
                                                                   MEMORANDUM AND ORDER
                    -against-                                      18-CV-336(AMD)(RML)

 I.e. SYSTEM INC.,

                                  Defendant.
                                                             X


 ANN M.DONNELLY,United States District Judge:

         On January 17, 2018,the plaintiff brought this action against I.C. System Inc., on behalf of

 himself and others similarly situated, alleging violations of the Fair Debt Collection Practices Act

("FDCPA"), 15U.S.C. § \692etseq. (ECFNo. 1.) The plaintiff amended the complaint on July

 16, 2018. (ECF No. 13.) The defendant moved to dismiss the amended complaint for failure to

 state a claim on December 14, 2018. (ECF No. 16.) For the reasons that follow, I deny the motion.

                                               BACKGROUND'

         The plaintiff opened a "personal account for electric service" from Liberty Power, but at

 some point stopped paying his bills. (ECF No. 1           18-32.) "Within the one year immediately

 preceding" the complaint,the defendant contacted the plaintiff multiple times and left "numerous

 messages" in an effort to collect the plaintiffs debt to Liberty Power. (ECF No. 1 ^ 34.) The

 complaint includes two examples of the messages: on January 23, 2017, Steven Deruyter said he

 was calling from I.C. System, asked that the plaintiff contact him at(866)467-7545, and gave the




'For purposes of this motion, I accept as true the factual allegations in the complaint and draw all reasonable
inferences in the plaintiffs favor. See Town ofBabylon v. Fed. Hous. Fin. Agency,699 F.3d 221,227(2d
 Cir. 2012).
                                                       1
plaintiff a reference number; on March 22,2017, Kary Tweeten said she was calling from I.C.

System, and left the same phone number and reference number. (ECF No. 1                    35-36.) The callers

did not say that they were calling about collecting a debt. (ECF No. 1              37-38.)

        The plaintiff alleges that the defendant's messages violated Sections 1692d and 1692e ofthe

FDCPA because they were "deceptive and harassing per se." (ECF No. 1 H 41.) According to the

plaintiff, the callers "secreted the identity ofthe defendant," and did not specify that the call was

about collecting a debt; thus, the plaintiff says, the "only way" he or the least sophisticated

consumer could find out the reason for the call was to call the number back and speak to a debt

collector. (ECF No. 1        41-44, 51, 57.)

        The defendant moves to dismiss the complaint on the theory that the plaintiffs debt £irose

from a commercial service contract rather than a consumer transaction, and therefore is not covered

by the FDCPA. (ECF No. 16 at 2-5.) As support for this argument,the defendant cites the one-

page service contract between the plaintiff and Liberty Power^ entitled "Energy Services

Enrollment Agreement- New York Commercial NON DTD" with the designation "Business Type:

Corporation" at the top. (ECF No. 16-1.)

        The plaintiff alleges in the amended complaint that he "did not signify that the customer

opening the account with Liberty Power was a Corporation which was doing business in the

plaintiffs name." (ECF No. 1 H 26.) The plaintiff says that he requested that electrical service be




^ In his complaint,the plaintiff describes the contract and references its terms, but does not attach it as an
exhibit. {See ECF No. 1. 21-22("The service contract only listed plaintiff as the "Customer.")) The
defendant attaches the service contract to its motion. (ECF No. 16-1.) Both parties cite the contract, and the
plaintiff does not object to the Court considering it; accordingly, I consider the contract in deciding this
motion. See Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42,47(2d Cir. 1991); Williams v. Time
Warner Inc.,440 F. App'x 7,9(2d Cir. 2011); Chambers v. Time Warner, Inc., 282 F.3d 147,153(2d Cir.
2002).
                                                        2
provided to his home in his personal capacity and that he has never owned or done business as a

corporation. (ECF No. 1      22-30.)

                                            DISCUSSION


       "To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to reliefthat is plausible on its face." Hogan v. Fischer, 738 F.3d 509,514

(2d Cir. 2013){({noimgAshcroft v, Iqbal, 556 U.S. 662,678 (2009)). A claim is plausible "when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. (quoting Ashcroft, 556 U.S. at 678).^ Although

the pleading standard does not require "detailed factual allegations," it demands"more than labels

and conclusions" and "a formulaic recitation ofthe elements of a cause of action." Bell Atl. Corp.

V. Twombly,550 U.S. 544,555(2007).

       The only issue is whether the plaintiffs debt was a consumer debt —^to which the FDCPA

would apply — or a commercial debt, which the FDCPA does not cover. Scarola Malone &

Zubatov LLP v. McCarthy, Burgess & Wolff,638 F. App'x 100, i02(2d Cir. 2016)(summary
order); see also 15 U.S.C. § 1692(a)(5). The FDCPA applies only when a debt collector attempts to

collect "any obligation or alleged obligation ofa consumer to pay money arising out of a transaction

in which the money, property, insurance, or services which are the subject ofthe transaction are

primarily for personal, family, or household purposes." 15 U.S.C. § 1692a(5)(emphases added);

Scarola,638 F. App'x at 102. "To determine whether a particular debt is commercial or personal in

nature, courts examine the transaction as a whole, paying particular attention to the purpose for

which the credit was extended." Cohen v. Potenza, No. 15-CV-3825,2016 WL 6581233, at *8

(E.D.N.Y. Nov. 3, 2016).
        While the plaintiffs contract with Liberty Power does include a check box describing the

"customer" as a "corporation," the plaintiff asserts that his intent in signing the contract was to

obtain electricity for his home. The plaintiff represents that he has never owned or done business as

a corporation, that he requested a personal account with Liberty Power, and the electricity was in

fact used for "personal,family, or household purposes." At this early stage, drawing all reasonable

inferences in the plaintiffs favor, I find that the plaintiff has sufficiently pled that he owed a

consumer debt, rather than a commercial debt. See Munroe v. Nationslar Mortg. LLC, 207 F. Supp.

3d 232,242(E.D.N.Y. 2016)(denying motion to dismiss where plaintiff alleged a consumer debt

and defendant did not demonstrate the debt was outside the scope of the FDCPA); Dehsme v. Hunt

Leibert Jacobson, PC,No. 3:10-CV-244, 2010 WL 4683916, at *3(D. Conn. Nov. 10, 2010)

(plaintiffs allegation that she incurred underlying debt for personal, family, or household purposes

sufficient to deny motion for judgment on the pleadings); cf Scarola, 638 F. App'x at 102-103

(debt from transactions related to a business telephone account was a commercial debt not covered

by FDCPA).

                                            CONCLUSION


       The defendant's motion to dismiss is denied.


SO ORDERED.




                                                        s/Ann M. Donnelly
                                                       ANN M. DONNELLY
                                                      United States District Judge


Dated: Brooklyn, New York
       April 25,2019
